Order entered January 21, 2020




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00857-CV

                              KENNETH BUHOLTZ, Appellant

                                                  V.

                  LEAP PROPERTY MANAGEMENT, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05525-B

                                            ORDER
       Before the Court is appellees Emergent Realty Partners and Bradley Willis’s January 16,

2020 second motion for extension of time to file their brief. We GRANT the motion and

ORDER the brief be filed no later than February 10, 2020. We caution Emergent and Willis that

further extension requests will be disfavored.


                                                          /s/   KEN MOLBERG
                                                                JUSTICE